 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DARREN MANUEL EASTER, et al.,                     No. 2:21-cv-0212-CKD
12                        Plaintiffs,
13            v.                                           ORDER
14       UNITED STATES OF AMERICA,
15                        Defendant.
16

17           A Status (Pretrial Scheduling) Conference is set for Wednesday, August 4, 2021, at 10:00

18   a.m. before the undersigned. Not later than fourteen (14) days prior to the Status Conference, the

19   parties shall file a status report 1 addressing the following matters:

20           a. Service of process;

21           b. Possible joinder of additional parties;

22           c. Any expected or desired amendment of the pleadings;

23           d. Jurisdiction and venue;

24           e. Anticipated motions and their scheduling;

25           f. The report required by Federal Rule of Civil Procedure 26 outlining the proposed

26   discovery plan and its scheduling, including disclosure of expert witnesses;

27
     1
      The parties are encouraged to file a joint status report if it is feasible to do so. If the parties are
28   not able to file a joint status report, then each party must file an individual status report
                                                           1
 1             g. Future proceedings, including proposed cut-off dates for discovery and law and

 2   motion, and the scheduling of a pretrial conference and trial;

 3             h. Special procedures, if any;

 4             i. Modification of standard pretrial procedures specified by the rules due to the simplicity

 5   or complexity of the proceedings;

 6             j. Whether the case is related to any other cases, including bankruptcy;

 7             k. Whether a settlement conference should be scheduled, and whether counsel will

 8   stipulate to the magistrate acting as settlement judge and waiving disqualification by virtue of her

 9   so acting, or whether they prefer to have a settlement conference before another judge;

10             l. the parties’ positions with respect to Voluntary Dispute Resolution (VDRP) under

11   Local Rule 271(d); and

12             m. Any other matters that may add to the just and expeditious disposition of this matter.

13

14   IT IS SO ORDERED.

15   Dated: July 1, 2021
                                                        _____________________________________
16
                                                        CAROLYN K. DELANEY
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19   8.easter21cv212.status

20

21

22

23

24

25

26

27

28
                                                         2
